Citation Nr: 1220682	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  07-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for eligibility for VA benefits based on qualifying service.

2.  Whether the May 2005 rating decision that granted service connection for posttraumatic stress disorder, a total disability rating based on individual unemployability, and Dependents' Educational Assistance, was issued on the basis of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The appellant served on active military duty from August 1967 to April 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a August 2005 denial letter from the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) and a July 2010 Board remand.

The Board denied the claim on appeal in an April 2009 decision.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Court Remand (Joint Motion), in January 2010, the Court remanded the Board's decision for development in compliance with the Joint Motion.  A letter was sent to the appellant and his representative on June 18, 2010 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  In June 2010, the appellant submitted a response form indicating his desire to have the claim sent back to the agency of original jurisdiction for notice and readjudication of the claim.  This was completed via a July 2010 Board remand and April 2011 supplemental statement of the case (SOC).

In August 2008, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issues of eligibility for VA benefits based on qualifying service and whether the May 2005 rating decision was issued on the basis of clear and unmistakable error (CUE) are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  Entitlement to VA benefits was denied by an unappealed September 1973 administrative decision.

2.  Evidence associated with the claims file since the unappealed September 1973 administrative decision raises a reasonable possibility of substantiating the claim for eligibility to VA benefits based on qualifying service.


CONCLUSION OF LAW

Evidence submitted to reopen the claim for eligibility for benefits based on qualifying service is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the petition to reopen a claim for eligibility for VA benefits based on qualifying service, because the claim is being reopened and remanded for further development, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the appellant in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

In a September 1973 decision, the RO denied entitlement to VA benefits because the appellant did not have qualifying service because his discharge under other than honorable conditions was due to persistent and willful misconduct.  The Veteran did not appeal that decision.  The administrative decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  

In December 2004, the appellant requested entitlement to service connection for various psychiatric disorders.  In a May 2005 rating decision, the RO determined that service connection was warranted.  As noted in the April 2011 SSOC, however, that rating decision was not actually issued or implemented.  In an August 2005 letter, the RO notified the appellant that VA benefits (except for possible healthcare benefits) could not be granted as there was no qualifying military service due to his discharge status.  In a February 2006 letter, the RO notified the appellant that the claim for VA benefits was not reopened because the evidence submitted did not raise a reasonable possibility of substantiating the claim.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

In this case, the RO determined that new and material evidence was not presented to reopen the appellant's claim for entitlement to VA benefits.  Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the September 1973 decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the appellant's claim should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Evidence of record at the time of the September 1973 decision includes the appellant's service personnel records (SPRs).  The SPRs show service from August 1967 to April 1970, with Vietnam service and receipt of a Combat Action Ribbon.  The SPRs also indicate an administrative discharge for the good of the service under other than honorable conditions.  The appellant requested discharge with an undesirable discharge in lieu of being tried by court-martial for being AWOL from October 18, 1969 to January 18, 1970.  The appellant signed a statement indicating his understanding that this undesirable discharge was under other than honorable conditions and that as a result, he may be deprived of virtually all rights as a veteran under federal and state law.  Also of record was evidence of two prior court-martial convictions based on three separate, prior AWOL periods:  from November 19, 1967 to December 27, 1967; from March 15, 1968 to March 21, 1968; and from March 24, 1968 to April 13, 1968.  

Evidence submitted after the September 1973 decision includes an additional SPR, a June 2004 letter from a Veterans Center mental health practitioner, lay statements, an August 2004 SSA decision, a March 2005 letter from a private physician, an April 2005 VA examination, private medical records, and testimony at the August 2008 Board hearing.  The additional SPR was a 1976 document indicating a clemency discharge based upon Presidential Proclamation 4313.  The Veterans Center letter noted psychiatric symptoms since the Veteran's return from Vietnam.  The SSA decision noted the appellant was disabled due to affective and/or anxiety disorders.  In the private physician's letter, it was noted that the appellant had been a patient since 1995.  The physician noted stress and depression.  The VA examination provided a diagnosis of PTSD.  Private medical records dated from 2001 to 2005 noted diagnoses of suspect bipolar disorder and depression.  

Lay statements of record indicated that the appellant had changed since service and since that time had had psychiatric symptoms that impaired his relationships and employment.  In his own submitted statements, the appellant asserted that his discharge status was based on his inability to handle his PTSD symptoms at that time.  He noted that VA could override the bar to benefits if it chose to do so and stated that he was AWOL to visit his ailing grandmother.  At the Board hearing, the appellant reiterated that he was AWOL to visit his grandmother and that he was young and deeply into alcohol and drugs at that time.  When he got home, he was suffering from PTSD and it took years to straighten his issues out.  

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is also material.  The evidence relates to unestablished facts necessary to establish the claim and is neither cumulative nor redundant as it addresses the state of the appellant's mental status during service.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the appellant's claim is reopened.

The Board notes that this claim is reopened, and not reconsidered.  Although an additional SPR was submitted after the original 1973 decision, the SPR was not in existence at the time of the 1973 decision because it is based upon a 1976 amendment to the appellant's discharge status.  Thus, the claim may not be reconsidered.  See 38 C.F.R. § 3.156(c)(1).  Accordingly, the claim is reopened.  


ORDER

New and material evidence having been received, the claim for entitlement to eligibility to VA benefits is reopened.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

Regarding the issue of whether the May 2005 rating decision was issued on the basis of CUE, remand is required for the issuance of a statement of the case (SOC).  When a notice of disagreement has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue an SOC).  In an April 2011 rating decision, the RO determined there was CUE in the issuance of the May 2005 rating decision.  The RO determined, however, that the issuance was harmless error.  In April 2012, the appellant's representative filed an NOD regarding the April 2011 rating decision.  The RO has not yet issued an SOC.  Accordingly, remand is required.

Regarding the issue of eligibility for VA benefits, remand is required because the Board finds that it may not proceed to adjudication of this claim without prejudice to the appellant.  See Bernard, 4 Vet. App. at 394.  This is because the RO did not reopen the claim and thus did not conduct certain development necessary to adjudicate the claim on a direct basis.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  VA pension and compensation benefits are not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a).  A discharge or release from service under one of the conditions specified in this section is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b).  A discharge or release under other than honorable conditions due to willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  

Here, the appellant has asserted repeatedly that his psychiatric functioning at the time of his discharge and his devoted to his ailing grandmother caused his AWOL status.  Although there is some evidence of record, including lay statements, that indicate his mental status at that time, the appellant's service treatment records (STRs) are not associated with the claims file.  It does not appear that VA has attempted to obtain the appellant's STRs at any time.  Accordingly, such attempts must be made prior to an adjudication of this appeal.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's service treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the appellant and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the appellant is ultimately responsible for providing the evidence.  The RO should also inform the appellant that he can also provide alternative forms of evidence.  

2.  Issue an SOC pertaining to the issue of whether the May 2005 rating decision was issued on the basis of CUE.  This issue should only be returned to the Board if a timely substantive appeal is filed.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim for eligibility for VA benefits must be readjudicated.  If the claim remains denied, a supplemental SOC must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


